DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-13 and 16-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Yang (US Pub. No. 2019/0369470 A1) discloses an illumination system (Figure 9B, element 400), comprising an excitation light source module (Figure 9B, element 110), a light splitting and combining module (Figure 9B, element 120), a filter module (Figure 9B, element 130), and a wavelength conversion module (Figure 9B, element 140), wherein the excitation light source module (Figure 9B, element 110) is configured to provide at least one excitation beam (Figure 9B, element B); the light splitting and combining module (Figure 9B, element 120) is disposed on a transmission path of the at least one excitation beam (Figure 9B, element B) from the excitation light source module (Figure 9B, element 110), wherein the at least one excitation beam from the light splitting and combining module (Figure 9B, element 120) comprises a first excitation beam (i.e. first color light beam; Figure 9B, element CB1) and a second excitation beam (i.e. second color light; Figure 9B, element CB2), and the first excitation beam (i.e. first color light beam; Figure 9B, element CB1) and the 
Regarding claim 13, Yang (US Pub. No. 2019/0369470 A1) discloses a projection apparatus (Figure 1, element 10), comprising: an illumination system (Figure 1, element 100) comprising an excitation light source module (Figure 1, 
Regarding claims 4-12 and 16-24, the claims are allowable based on their dependence from allowable claims 1 and 13 (respectively).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu et al. (US Pub. No. 2020/0124955 A1) discloses a light source device including a first light source, a light guiding system and a wavelength conversion device. 
Yang et al. (US Patent No. 10,386,710 B2) teaches an illumination system including an excitation light source group, a phosphor wheel, a light combiner element and a first lens group. The excitation light source group provides a first beam and has a first optical axis. The phosphor wheel has a reflection region and a wavelength conversion region. The light combiner element is disposed between the excitation light source group and the phosphor wheel and has a dichroic portion and a reflection portion. The first lens group is disposed between the light combiner element and the phosphor wheel. The first lens group has a second optical axis. The illumination system is provided in the projector to reduce the number of optical elements, thereby reducing the cost and volume.
Liao et al. (US Pub. No. 2016/0327851 A1) shows an illumination system including an excitation light source module configured to emit an excitation beam, a wavelength conversion device, and a light-splitting unit on a transmission path of the excitation beam and between the excitation light source module and the wavelength 
Konuma et al. (US Pub. No. 2013/0322056 A1) discloses a light source device and an image display apparatus include a Blue Laser Diode (B-LD) light source unit, a dichroic mirror to reflect substantially collimated Blue (B) light from the B-LD light source unit, a lens to focus the B light reflected by the dichroic mirror, and a color wheel comprising a Green (G) fluorescent section which is excited by the collimated B light to emit and to reflect G light and a B mirror reflector to mirror-reflect the B light, wherein a center of a light flux of the B light reflected by the dichroic mirror is on other than an optical axis of the lens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
03/17/2022